Order entered March 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00143-CV

  JACKIE LYN TAYLOR, L.V.N. FORMER EMPLOYEE OF BROOKDALE SENIOR
                        LIVING PLANO, Appellant

                                               V.

SHERRIE SAMARI, INDIVIDUALLY AND AS HEIR TO AND REPRESENTATIVE OF
           THE ESTATE OF FRANK ALLEN PONATH, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-02029-2018

                                           ORDER
        Before the Court is appellant’s first opposed motion for extension of time to file brief.

We GRANT the motion and ORDER the brief received March 22, 2019 filed as of the date of

this order.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE